UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8086


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY LEE RAWLINGS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:06-cr-00160-BO-1; 5:11-cv-00338-BO)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Lee Rawlings, Appellant Pro Se.     Matthew Fesak, Jane J.
Jackson, Rudolf A. Renfer, Jr., Assistant United States
Attorneys, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bobby      Lee    Rawlings          seeks      to     appeal       the       district

court’s orders dismissing as untimely his 28 U.S.C.A. § 2255

(West    Supp.    2012)       motion       and   denying         his    motions       to    compel

discovery.        The     orders    are         not   appealable         unless       a    circuit

justice   or     judge    issues       a    certificate          of    appealability.           28

U.S.C. § 2253(c)(1)(B) (2006).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating             that   reasonable      jurists          would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see     Miller-El        v.    Cockrell,        537 U.S. 322,       336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                    Slack,
529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Rawlings has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with     oral    argument           because     the     facts       and    legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3